Citation Nr: 1100191	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  06-12 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for rectus 
abdominal muscle strain.

2.  Entitlement to service connection for left shoulder 
disability, claimed as rotator cuff syndrome.

3.  Entitlement to service connection for bilateral shin splints. 

4.  Entitlement to service connection for left ankle disability.

5.  Entitlement to an effective date for service connection of 
endometriosis earlier than March 7, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1994 to January 
2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which, in pertinent part, granted service 
connection for rectus abdominis muscle strain with pain and 
assigned a noncompensable rating, and denied service connection 
for a left shoulder disability, left ankle disability, and 
bilateral shin splints.  Subsequently, the claims file was 
transferred to the RO as designated on the front page of this 
decision following the Veteran's relocation.  A notice of 
disagreement was received in February 2005, a statement of the 
case was issued in February 2006, and a substantive appeal was 
received in March 2006.  

In January 2010, the Veteran testified before the undersigned via 
video teleconference.  A transcript is of record.  The Veteran 
also submitted further evidence with a signed waiver of RO 
consideration. 

Further, the initial February 2004 rating decision also denied 
entitlement to service connection for a right ankle disability, 
and the Veteran's notice of disagreement  indicated that she 
wished to also appeal this issue.  However, a subsequent rating 
decision in December 2005 granted service connection for sinus 
tarsi syndrome and peroneal tendon complex, right ankle.  Thus, 
as this was a full grant of the benefit sought on appeal, this 
issue is no longer in appellate status. 

Further, the issues of entitlement to compensable ratings for 
acne rosacea and acne vulgaris and genital herpes were also on 
appeal and addressed in the February 2006 statement of the case.  
However, in her substantive appeal, the Veteran indicated that 
she no longer wished to continue her appeal with respect to these 
issues.  Thus, there remain no allegations of errors of fact or 
law for appellate consideration of these issues.  See 38 C.F.R. § 
20.204
 
The issues of entitlement to service connection for left ankle 
disability, and entitlement to an earlier effective date for 
service connection for endometriosis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By means of a November 2009 written statement, and prior to 
the promulgation of a decision in this case, the Veteran 
requested withdrawal of the issue on appeal of an initial 
compensable evaluation for rectus abdominis muscle strain with 
pain.

2.  Left shoulder rotator cuff tendinitis manifested during 
active duty service.

3.  Bilateral tibial shin splints manifested during active duty 
service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal as to 
the issue of entitlement to an initial compensable evaluation for 
service-connected rectus abdominus muscle strain with pain have 
been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b)(c) (2010).  

2.  Left shoulder rotator cuff tendinitis was incurred in the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).

3.  Bilateral tibial shin splints were incurred in the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Initial Compensable Evaluation for Rectus 
Abdominus Muscle Strain with Pain

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must be 
in writing.  38 C.F.R. § 20.204(c).   By means of a written 
statement submitted to the RO in November 2009, the Veteran 
requested to withdraw her appeal seeking a higher evaluation for 
rectus abdominus muscle strain with pain.  The statement (VA Form 
21-4138) was signed by her representative.  As the Veteran has 
withdrawn her appeal as to the issue of an initial compensable 
evaluation for rectus abdominus muscle strain with pain, there 
remains no allegations of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal on this issue, and it is dismissed without 
prejudice.

II. Service Connection for Left Shoulder Disability and Bilateral 
Shin Splints

The present appeal includes the issues of entitlement to service 
connection for left shoulder disability and bilateral shin 
splints.  Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The Veteran testified at the Board hearing that she began having 
problems with her left shoulder as well as shin splints while in 
service and that the problems have continued to present day.  
Prior to her discharge from service, the Veteran was afforded a 
general VA fee-based examination.  The Veteran reported suffering 
from bilateral shin splints since 1996.  She also stated that she 
had been suffering from bilateral rotator cuff syndrome since 
1994.  The examiner diagnosed bilateral shin splints and 
bilateral rotator cuff syndrome.  

Importantly, the Veteran was afforded another VA examination in 
January 2009.  The claims file was reviewed.  The examiner 
indicated that he was supposed to address the Veteran's bilateral 
shin splints and left shoulder disability, but as these were 
diagnosed on the VA pre-discharge examination, no opinion was 
requested regarding service connection.  The Veteran again 
reported that her shin splints and left shoulder pain began in 
military service.  The examiner diagnosed bilateral tibial shin 
splints and left shoulder rotator cuff tendinitis.  However, 
again, he did not provide an etiological opinion.  

Based on the evidence of record, the Board finds that service 
connection is warranted for left shoulder rotator cuff tendinitis 
and bilateral tibial shin splints.  The pre-discharge VA 
examination showed that the Veteran suffered from a left shoulder 
disability as well as bilateral shin splints.  The Veteran has 
asserted that these disabilities have continued to the present.  
The Board observes that the Veteran is competent to say that she 
experienced symptoms while in service and to report a continuity 
of symptoms since service.  Further, the Board has no reason to 
doubt her credibility.  Lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Citing Buchanan and Jandreau, 
the Federal Circuit recently reiterated that it had previously 
and explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, 
significantly, the most recent January 2009 VA examiner diagnosed 
the Veteran with the same disabilities and noted that these 
disabilities were found on her pre-discharge VA examination.  
Accordingly, given the in-service diagnosis, the lay evidence of 
continuity of symptomatology since service, and the medical 
evidence of a current disability, when resolving the benefit of 
the doubt in favor of the Veteran, service connection for left 
shoulder rotator cuff tendinitis and bilateral tibial shin 
splints is warranted.  See 38 U.S.C.A. § 5107.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the Veteran with 
respect to these issues is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The RO will assign 
a disability rating and effective date in the course of 
implementing this grant of service connection, and the Veteran 
will have the opportunity to initiate an appeal from these 
"downstream" issues if she disagrees with the determinations 
which will be made by the RO in giving effect to the Board's 
grant of service connection.  See Dingess/Hartman v. Nicholson, 
19 Vet.App. 473 (2006).  


ORDER

The appeal seeking an initial compensable evaluation for rectus 
abdominus muscle strain with pain is dismissed.

Service connection is warranted for left shoulder rotator cuff 
tendinitis and bilateral tibial shin splints.  To this extent, 
the appeal is granted. 


REMAND

With respect to the issue of entitlement to an earlier effective 
date for the grant of service connection for endometriosis.  The 
RO granted service connection for endometriosis in a January 2009 
rating decision and assigned an effective date of March 7, 2008.  
In February 2009, the Veteran filed a notice of disagreement 
appealing the effective date assigned to her service-connected 
endometriosis.  Although the RO treated this statement as a free-
standing claim for an earlier effective date and issued another 
rating decision pertaining to this matter in July 2009, the Board 
finds that this February 2009 statement should be considered a 
timely notice of disagreement to the January 2009 rating decision 
pursuant to 38 C.F.R. § 20.201.  In making this determination, 
the Board observes that there can be no freestanding claim for an 
earlier effective date because to allow such a claim would be 
contrary to the principle of finality set forth in 38 U.S.C.A. § 
7105.  See Rudd v. Nicholson, 20 Vet.App. 296 (2006).  In sum, 
the Veteran filed a notice of disagreement to the January 2009 
rating decision, which granted service connection.  However, 
importantly, the RO has not issued a statement of the case with 
respect to this issue.  The Court has held that, where the record 
contains a notice of disagreement as to an issue, but no 
statement of the case, the issue must be remanded to the RO to 
issue a statement of the case, and to provide the veteran an 
opportunity to perfect the appeal.  Manlincon v. West, 12 
Vet.App. 238 (1999).

The Board observes that there has been some question as to 
whether the Veteran filed a notice of disagreement to the July 
2009 rating decision in November 2009.  She has asserted that she 
did and the VA system appears to acknowledge receipt of a notice 
of disagreement, but a copy of the document has not been 
associated with the claims file.  Nevertheless, as the Board has 
determined that a notice of  disagreement with respect to the 
effective date assigned was timely submitted to the January 2009 
decision, this matter is rendered moot. 

The Veteran is also seeking entitlement to service connection for 
left ankle disability.  Unlike the Veteran's bilateral shin 
splints and left shoulder disability, the January 2004 VA pre-
discharge examination found no disability of the left ankle  
because there was no pathology to render a diagnosis.  However, 
at the January 2009 VA examination, the examiner diagnosed the 
Veteran left posterior tibial tendon tendinitis, but indicated 
that service connection had already been granted and, therefore, 
an opinion was unnecessary because this disability was diagnosed 
at the pre-discharge examination.  Nevertheless, given that the 
examiner was mistaken in his assumption that service connection 
has been granted and, in turn, failed to provide an etiological 
opinion, the Board finds that the Veteran should be afforded 
another VA examination to determine the etiology of any currently 
diagnosed left ankle disability.  Further, the examiner should 
also  consider whether this disability is proximately due to or 
aggravated by the Veteran's already service-connected  
disabilities.  When determining service connection, all theories 
of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).

Further, the Veteran has indicated that she has received 
continuing treatment at the VA.  However, the most recent VA 
treatment records associated with the claims file by the RO are 
from February 2007.  While the Board acknowledges the Veteran's 
submissions in January 2010 of various copies of VA treatment 
records, dated both before and after February 2007, along with 
her waiver of RO consideration, these photocopies contain pen-
and-ink annotations (highlighting and blocking) and the Board 
cannot determine if the record of her outpatient VA treatment is 
complete.  Accordingly, all VA medical records from February 2007 
to the present should be obtained and associated with the claims 
file.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 
Vet.App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).  

Moreover, in a March 2006 authorization form, the Veteran 
indicated that she had received treatment from November 2004 to 
the present for her left ankle disability at The University 
Hospital.  However, it does not appear that these records have 
been requested.  Thus, the RO should take appropriate steps to 
obtain such records. 

Lastly, the Veteran has not received sufficient notice informing 
her of the information and evidence necessary to establish 
entitlement to service connection under a secondary theory 
entitlement pursuant to the VCAA.  Thus, in view of the need to 
return the case for other matters, it seems appropriate to direct 
additional VCAA notice to ensure full compliance with VCAA notice 
requirements with respect to the issues on appeal.  See also, 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi 18 Vet App. 112 (2004).  The RO should also ensure 
the letter gives notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  See Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should issue a statement of the 
case to the Veteran and her representative 
addressing the issue of entitlement to an 
effective date for a grant of service 
connection for endometriosis earlier than 
March 7, 2008.  The RO should return this 
issue to the Board if and only if the 
Veteran timely files a substantive appeal.

2.  The RO should send the Veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), which specifically includes 
notice to the Veteran of the evidence 
necessary to substantiate entitlement to 
service connection for left ankle 
disability under a secondary service 
connection theory of entitlement, and 
includes an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006).  

3.  The RO should obtain all VA treatment 
records from  February 2007 to present.

4.  The RO should  take appropriate steps 
to obtain treatment records from The 
University Hospital. 

5.  Thereafter, the Veteran should be 
scheduled for an appropriate VA examination 
to determine the nature, extent and 
etiology of any currently manifested left 
ankle disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination and that the review of the 
claims file be noted in the report.  After 
reviewing the claims file and examining the 
Veteran, the examiner should respond to the 
following:

 a)  Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
Veteran's left ankle disability manifested 
in service?

 b)  Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
Veteran's left ankle disability is  
proximately due to, or caused by, the 
Veteran's service-connected disabilities?

 c)  Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
Veteran's left ankle disability has been 
aggravated by the Veteran's service-
connected right disabilities?

A detailed rational for all opinions 
expressed should be provided.

6.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the above 
questions have been clearly answered and a 
rationale furnished for all opinions.  If 
not, appropriate action should be taken to 
remedy any such deficiencies in the 
examination report.

7.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefit 
sought on appeal remains denied, the 
Veteran and her representative should be 
provided a supplemental statement of the 
case that contains notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).



______________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


